Case 0:20-cv-61365-AHS Document 1 Entered on FLSD Docket 07/07/2020 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  Amir Preisler
                                             Plaintiff,

                                                                          DEMAND FOR JURY TRIAL

                                                                           C.A. No.: 0:20-cv-61365

         -v.-
  Regions Bank

                                          Defendant.


                                             COMPLAINT

        Plaintiff Amir Preisler ("Plaintiff") by and through his attorneys, and as and for his

 Complaint against Defendant Regions Bank (“Regions”) respectfully sets forth, complains and

 alleges, upon information and belief, the following:


                         INTRODUCTION/PRELIMINARY STATEMENT


             1.   Plaintiff brings this action for damages and declaratory and injunctive relief arising

      from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

      commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                               PARTIES

        2.        Plaintiff is a resident of the State of Florida, County of Broward, residing at 215 SE

    8th ave, Fort Lauderdale, FL, 33301.

        3.        Defendant Regions Bank is a corporation with an address for service in Florida, c/o

    Corporation Service Company, 1201 Hays Street, Tallahassee, FL, 32301.


                                                                                                      1
Case 0:20-cv-61365-AHS Document 1 Entered on FLSD Docket 07/07/2020 Page 2 of 4



                                    JURISDICTION AND VENUE

          4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

      15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

      jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

          5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                     FACTUAL ALLEGATIONS

          6.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

      though fully state herein with the same force and effect as if the same were set forth at length

      herein.

          7.      Sometime prior to March 2019, an obligation was allegedly incurred with Regions

      by the Plaintiff.

        8.        On information and belief, on a date better known to Defendant Regions, Defendant

    Regions began calling Plaintiff’s cellular telephone (ending in 5978), using an automatic

    telephone dialing system (“ATDS” or “predictive dialer”) and/or using an artificial or

    prerecorded voice.

        9.        Defendant Regions placed calls to Plaintiff’s cell phone in the manner described

    previously.

        10.       On or around March 22, 2019 Plaintiff told Defendant Regions not to contact him on

    his cellphone and revoked any consent the Defendant Regions may have previously had to call

    the Plaintiff in this manner.

        11.       Once Defendant Regions was aware that its calls were unwanted, its continued calls

    could have served no purpose other than harassment.
Case 0:20-cv-61365-AHS Document 1 Entered on FLSD Docket 07/07/2020 Page 3 of 4



       12.     Defendant Regions ignored Plaintiff’s prior revocation and continued to call his

    cellular telephone number on a consistent basis.

       13.     These calls from Defendant Regions to Plaintiff was a collection communication in

    violation of numerous and multiple provisions of the TCPA, including but not limited to 47

    U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

       14.     As a result of Defendants unfair practices, Plaintiff has been damaged.


                                FIRST CAUSE OF ACTION
             (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


       15.     Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

    paragraphs of this Complaint with the same force and effect as if the same were set forth at

    length herein.

       16.     The TCPA prohibits a person from making any non-emergency call using any

    automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

    number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

       17.     Defendant used an automatic telephone dialing system when it called Plaintiff’s

    cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

       18.     Defendant used an artificial or prerecorded voice when it called Plaintiff’s cellular

    telephone in violation of 47 U.S.C. § 227 (b)(1)(A).

       19.     Defendant willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

    Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).

                                  DEMAND FOR TRIAL BY JURY

       20.     Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

    issues this complaint to which Plaintiff is or may be entitled to a jury trial.
Case 0:20-cv-61365-AHS Document 1 Entered on FLSD Docket 07/07/2020 Page 4 of 4




                                     PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Daniel Cohen demands judgment from Defendant Regions Bank as

 follows:

        a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

        c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

        d) A declaration that the Defendant’s practices violated the TCPA; and

        e) For any such other and further relief, as well as further costs, expenses and

            disbursements of this action as this Court may deem just and proper.


        Dated: July 7, 2020                                  Respectfully Submitted,


                                                             ZEIG LAW FIRM, LLC
                                                             /s/ Justin Zeig
                                                             Justin Zeig, Esq.
                                                             3475 Sheridan Street, Ste 310
                                                             Hollywood, FL 33021
                                                             Phone: (754) 217-3084
                                                             Fax: (954) 272-7807
                                                             Justin@zeiglawfirm.com
                                                             Attorney for Plaintiff
